676 S.E.2d 472 (2009)
JOHNSON
v.
SCHULTZ, et al.
No. 75A09.
Supreme Court of North Carolina.
April 7, 2009.
James K. Pendergrass, Jr., Raleigh, for Schultz, et al.
Gordon C. Woodruff, Smithfield, for Johnson.
David R. Johnson, Deputy Counsel, for NC State Bar.
The following order has been entered on the motion filed on the 3rd day of April 2009 by NC State Bar for leave to file Amicus Curiae Brief:

*473 "Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 7th day of April 2009."